DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups II, III, and IV as well as nonelected species II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 29, 2021.
Applicant's election with traverse of group I and species I in the reply filed on November 29, 2021 is acknowledged.  The traversal is on the grounds that Hunter does not teach claim 1, and therefore there is a shared special technical feature between the groups.  The applicant argues that Hunter does not teach “splitting” the rotor blade and rather teaches a modular rotor blade.  The examiner finds the claim 1 limitation, “splitting the rotor blade …”, does not necessarily mean a narrow interpretation of physically cutting a fully formed rotor blade.  Forming two separate pieces that are joined to form a rotor blade is “splitting the rotor blade” as well under a broadest reasonable interpretation.  This interpretation of “splitting the rotor blade” is disclosed by Hunter.  Therefore, the applicant’s argument is not persuasive.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 5 which include: the at least one groove having a cross section of T-shaped, rectangular, triangular, or trapezoidal must be shown or the features cancelled from the claims.  Also, the limitations of claim 6 which include: a leading edge or trailing edge partitioned off must be shown (if there is a physical partition, see 112(b) rejection below) or the features canceled from the claims.  The 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification on page 21 lines 24-27 recites that Figure 10 (302”) shows a wavy/undulating plane.  In geometry a plane is defined by 3 points or by an equivalent.  The shape shown by Figure 10 does not match a plane, but rather may be described by a wavy/undulating surface.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 6, it is unclear what “partitioned off” means.  There are no physical partitions in the drawings.  The claim will be examined under a broadest reasonable interpretation as merely a division, not necessarily requiring a physical wall/border.
Regarding claim 7, it is unclear how a splitting point can lie outside of the at least one splitting plane.  Any splitting point is necessarily part of at least one of the splitting planes.  These features are not shown in the drawings.  Therefore, the examiner cannot ascertain what is meant by the claims resulting in indefiniteness.
Additionally regarding claim 7, it is unclear how the “and/or” applies to the limitation.  In other words are the options:
“lies outside the at least one splitting plane” and/or “at an end of the first connection region facing the blade”
“lies outside the at least one splitting plane” and/or “lies outside at an end of the first connection region facing the blade”
Due to the confusion and uncertainty caused by the indefiniteness and lack of clarity described in the 35 U.S.C 112(b) rejection shown directly above and the drawing objection related to claim 7, a prior art rejection is not able to be made.  The examiner cannot determine the proper interpretation of the claims without considerable speculations or assumptions.  See MPEP 2173.06 II.
Regarding claim 12, it is unclear if “a connection” is an “additional connection” and is distinct from “a connection piece”, or is an antecedent basis error of “a connection piece” of claim 9.
Additionally regarding claim 12, the term “splitting point” is unclear as discussed in the rejection of claim 7 above, and is not present in the drawings to clarify.  The examiner interprets splitting point, as a point that is locating on the splitting plane on the blade.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (WO2016198075) hereinafter Hunter.
*The paragraph references are based on the version of Hunter, U.S Pre-Grant Publication 20180171968.
Regarding claim 1, Hunter discloses:
A method for producing a split rotor blade {[0001]}, comprising:
providing a rotor blade {Figure 1 (10)} having:
a spar cap {Figure 1 (32)} and
an extent in the longitudinal direction from a blade root region to a blade tip {Figure 1 (10) extends from root (not labeled) to tip (18), [0092]}, 
forming at least one groove {Figure 1 (48)} in the spar cap {[0099]},
wherein the at least one groove is arranged in a first connection region of the rotor blade {Figure 1 (48) is where (12) and (14) connect together}, and
splitting the rotor blade, in the first connection region {forming two separate pieces that are joined to form a rotor blade is “splitting the rotor blade” under a broadest reasonable interpretation}, into a rotor blade section facing the blade root {Figure 1 (12)} and a rotor blade section facing away from the blade root {Figure 1 (14)},
wherein a first groove section is arranged in the rotor blade section facing the blade root and a second groove section is arranged in the rotor blade section facing away from the blade root {Figure 1 (48) instances on both (12) and (14)}.
Regarding claim 2, Hunter further discloses: wherein the rotor blade has an outer shell {Figure 1 (12) and (14) both have outer shell (20), [0093]}, wherein the at least one groove is in the outer shell and in the spar cap, starting from the outer shell {Figure 1 groove (48) starts in (20) and is in spar cap (32)}.
Regarding claim 3, Hunter further discloses: wherein splitting the spar cap takes place along at least one splitting plane {Figure 1, the splitting plane can be seen by bulkhead (50), [0100]}, wherein the at least one splitting plane extends substantially orthogonally to the 

    PNG
    media_image1.png
    672
    794
    media_image1.png
    Greyscale

Regarding claim 5, Hunter further discloses: wherein the at least one groove has a cross section in a plane orthogonal to a main direction of extent which is rectangular {The cross section orthogonal to the main direction of extent is the same as the cutting plane in Figure 1; there is a rectangular cross section of the groove, essentially shown by (52)}.
Regarding claim 6, Hunter further discloses: 
wherein at least one of: a leading edge section or a trailing edge section is partitioned off in the first connection region {Annotated Figure (I) and (II) are partitioned off in connection region 42a/b; partitioned is interpreted as merely a division, not necessarily requiring a physical wall/border; discussed in 35 U.S.C 112(b) rejection above}
wherein the leading edge section includes a section of the first connection region extending from the spar cap to the leading edge of the rotor blade {Annotated Figure 1 (I)}, and
wherein the trailing edge section includes a section of the first connection region extending from the spar cap to the trailing edge of the rotor blade {Annotated Figure 1 (II)}
Regarding claim 9, Hunter further discloses: A method for connecting a split rotor blade comprising:
providing a split rotor blade produced by the method as claimed in claim 1 {see claim 1}, and
adhesively bonding a connection piece to the first groove section and to the second groove section {Figure 1 (16) is bonded to (48)}; [0040], the entire elongate member and/or double tapered channel has adhesive applied which means both first/second groove sections}
Regarding claim 10, Hunter further discloses: wherein a shape of the connection piece corresponds to a shape of the groove {[0101]}
Regarding claim 11, Hunter further discloses: wherein a cross section of the connection piece corresponds to a cross section of the groove {[0101], the shapes corresponds, so the cross sections correspond as well}
Regarding claim 12, Hunter further discloses comprising: 
producing a connection at a first splitting point and/or at a second splitting point of a leading edge section {see below} and/or
producing a connection at a third splitting point and/or at a fourth splitting point of a trailing edge section {Figure 12 a single cap (126) is bonded over the connecting elements which is an additional connection between the blade modules; this connection is along the splitting plane and is therefore at the splitting point of the leading and trailing edge sections}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Gougeon et al. (U.S Patent 4,474,536) hereinafter Gougeon.
Regarding claim 4, Hunter discloses the method of claim 1.  Hunter discloses a groove width that is constant at the groove opening and bottom.  Therefore, Hunter does not teach wherein the at least one groove has a groove width orthogonally to the main direction of extent and orthogonally to a groove depth, wherein a groove opening has a greater extent in a direction of the groove width than a groove bottom.
Gougeon pertains to a wind turbine blade construction comprising multiple attached span-wise segments.  Gougeon teaches wherein the at least one groove {Figure 2 (25) has insert (27)} has a groove width {Figure 8 left/right} in orthogonally to the main direction of extent {Figure 8 in/out of page} and orthogonally to a groove depth {Figure 8 up/down}, wherein a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tapered cross section of the inserts/connections pieces of Hunter as taught by Gougeon (this results in a trapezoidal longitudinal cross-section rather than rectangular).  One of ordinary skill in the art would be motivated to do so to increase the load transfer capability of the joint {Column 3 lines 38-47).       
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Kyriakides et al. (U.S Pre-Grant Publication 20120141286) hereinafter Kyriakides.
Regarding claim 8, Hunter in [0014] discloses the method of claim 1 and “The blade may have two or more blade modules connected together by means of elongate connecting members according to the present invention”.  This means a third blade module is taught by Hunter but is not shown in the drawings.  Since Hunter is silent on the details of a three blade module configuration, one of ordinary skill in the art would have to choose precisely how the three modules are joined together.  
Kyriakides teaches forming multiple duplicate joints (40) at separate spanwise locations {Figure 2}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a three blade module configuration of Hunter in a similar manner as Kyriakides teaches, by using a second joint similar to the first joint shown in Hunter at a second span-wise location.  One of ordinary skill in the art would be motivated to do so as they would recognize that this allows the blade to be separated into any number of pieces {Kyriakides [0036]}.       
The combination of Hunter and Kyridakides therefore further discloses (highly analogous to claim 1):
forming a second groove in the spar cap wherein {a second instance of (48) of Hunter},
the second groove is arranged in a second connection region of the rotor blade {a second connection region (42a/b)}, and
the second connection region is spaced apart from the first connection region in the direction of the blade tip in the longitudinal direction of the rotor blade {Kyriakides Figure 2 the joints (40)} and
splitting of the rotor blade in the second connection region {analogous to claim 1, forming two separate pieces that are joined to form a rotor blade is “splitting the rotor blade” under a broadest reasonable interpretation} into a central rotor blade section and a rotor blade section facing the blade tip {the second joint is applied to (14) of Hunter}, wherein a third groove section of the second groove is arranged in the central rotor blade section, and a fourth groove section of the second groove is arranged in the rotor blade section facing the blade tip {(48) has instances on both blade modules of the second joint}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Busbey et al. (U.S Pre-Grant Publication 20130224032) teaches spanwise separated pieces of a turbine blade with tapered coupling (170).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745